On May 12, 1925, an opinion was filed in this court reversing the judgment of the trial court, and a mandate was issued thereon; from which judgment of this court an appeal was prosecuted to the Supreme Court of the United States, where, on February 20, 1928, an opinion was filed in said court (48 S.Ct. 248, 72 L. E. ___) reversing this court, which, in effect, sustains the judgment of the trial court of McIntosh county, and a mandate issued thereon to this court directing this court in part as follows:
"And it is further ordered that this cause be and the same is hereby remanded to the Supreme Court of the State of Oklahoma for further proceedings not inconsistent with the opinion of this court."
The opinion of this court filed on the 12th day of May, 1925, in this cause, reported in 113 Okla. 259, 241 P. 826, and the mandate issued from this court thereon is hereby set aside and held for naught, and, in accordance with the opinion and mandate of the Supreme Court of the United States, the judgment of the district court of McIntosh county is affirmed, and judgment is hereby rendered in favor of the defendant in error, B. A. Marlin, against the plaintiffs in error, Lucy Condren and John Lewallen, as principals, and F. S. Lewallen, L. C. Roork, J. L. Etchison, Thomas Monroe, C. E. Nelson, and Thomas McIntosh, as sureties, on the supersedeas bond filed in this cause for the sum of $1.150, together with interest thereon at the rate of six per cent, per annum from the 12th day of April, 1922, and the clerk of this court is hereby directed to issue mandate in accordance herewith.